Exhibit 10.3
 
SERIES A-2 PREFERRED CONSENT AGREEMENT
 
THIS SERIES A-2 PREFERRED CONSENT AGREEMENT (this “Agreement”) is dated as of
March 29, 2010, by and among Glowpoint, Inc., a Delaware corporation (the
“Company”), and the holders of the Company’s Series A-2 Convertible Preferred
Stock set forth on Exhibit A attached hereto (each a “Holder” and collectively
the “Holders”).
 
Preliminary Statement
 
WHEREAS, Section 3(a) of the Company’s Certificate of Designations, Preferences
and Rights of Series A-2 Preferred Stock (the “Series A-2 Certificate of
Designation”) requires the affirmative vote or consent of the holders of at
least two-third (2/3rds) of the outstanding shares of Series A-2 convertible
preferred stock, par value $0.0001 (“Series A-2 Preferred Stock”), in order to,
among other things, (i) authorize, create, issue or increase the authorized or
issued amount of any class of debt or equity securities, ranking pari passu or
senior to the Series A-2 Preferred Stock, with respect to the distribution of
assets on liquidation, dissolution or winding up; (ii) repurchase, redeem or pay
dividends on, shares of common stock or any other shares of the Company's stock;
or (iii) amend, alter or repeal the provisions of the Series A-2 Preferred Stock
to adversely affect any right, preference, privilege or voting power of the
Series A-2 Preferred Stock;
 
WHEREAS, the Company and the Holders desire to create a new series of preferred
stock, the Series B Preferred Stock, par value $0.0001 per share (“Series B
Preferred Stock”), that (i) will rank senior to the Series A-2 Preferred Stock
with respect to the distribution of assets on liquidation, dissolution or
winding up and (ii) will be entitled to the payment of cash dividends;
 
WHEREAS, the Company and the Holders desire that the Company issue, in a private
placement with aggregate proceeds of up to Five Million ($5,000,000) Dollars,
shares of the Company’s common stock at a price per share agreed to by the
Company’s Board of Directors, which price may be less than the Conversion Price
(as defined in Section 5(d) of the Series A-2 Certificate of Designation) of the
Series A-2 Preferred Stock; and
 
WHEREAS, the Company and the Holders desire to increase the amount of the
permitted line of credit, factoring arrangement or other similar financing
arrangement in connection with servicing the Company’s receivables in an
aggregate amount up to $7,000,000 from $3,000,000.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereby agree as follows:
 
1. Creation of Series B Preferred Stock.  The Holders, representing more than
two-third (2/3rds) of the outstanding shares of Series A-2 Preferred Stock,
hereby consent to the creation of the Series B Preferred Stock with the rights
and preferences set forth in the Certificate of Designation of the Relative
Rights and Preferences of the Series B Preferred Stock in the form attached
hereto as Exhibit B (the “Certificate of Designation”).  The Holders approve the
terms of the Certificate of Designation in all respects and direct the Company
to file it with the Delaware Secretary of State.
 
2. Repeal of Adjustment to Conversion Price.  The Holders, representing more
than two-third (2/3rds) of the outstanding shares of Series A-2 Preferred Stock,
hereby repeal, waive, modify and eliminate the applicability of any adjustment
to the Conversion Price that may be authorized in the Series A-2 Certificate of
Designation (specifically including, without limitation, Section 5(e)(vi)
thereof) in connection with the Company’s sale, in a private placement with
aggregate proceeds of up to Five Million ($5,000,000) Dollars, of shares the
Company’s common stock at a price per share agreed to the Company’s Board of
Directors.

 
-1-

--------------------------------------------------------------------------------

 
 
3. Amend Amount of Permitted Credit Facility.  The Holders, representing more
than two-third (2/3rds) of the outstanding shares of Series A-2 Preferred
Stock,  hereby amend and alter the provisions of Section 3(a) of the Series A-2
Certificate of Designation to replace $3,000,000 with $7,000,000 at the end
thereof so as to read, “obtain and utilize any line of credit, factoring
arrangement or other similar financing arrangement in connection with servicing
the Company’s receivables in an aggregate amount up to $7,000,000”.
 
4. Representations, Warranties and Covenants of the Holders.  Each of the
Holders hereby makes the following representations and warranties to the
Company, and covenants for the benefit of the Company, with respect solely to
itself and not with respect to any other Holder:
 
(a) If a Holder is an entity, such Holder is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b) This Agreement has been duly authorized, validly executed and delivered by
each Holder and is a valid and binding agreement and obligation of each Holder
enforceable against such Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and each
Holder has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(c) The execution, delivery and performance of this Agreement by the Holder and
the consummation by the Holder of the transactions contemplated hereby do not
and will not (i) if a Holder is an entity, violate any provision of the Holder’s
charter or organizational documents, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Holder is a
party or by which the Holder’s respective properties or assets are bound, or
(iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Holder or by which any
property or asset of the Holder are bound or affected, except, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, materially and
adversely affect the Holder’s ability to perform its obligations under this
Agreement.
 
(d) Each Holder is an “accredited investor” as defined under Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), with sufficient knowledge and experience in financial matters
as to be capable of evaluating the risks and merits of the transaction
contemplated hereby.
 
(e) Each Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the shares of Series A-2 Preferred Stock set forth
opposite such Holder’s name on Exhibit A, free and clear of all rights and
Encumbrances (as defined below).   Each Holder has full power and authority to
vote, pledge, transfer and dispose of the shares of Series A-2 Preferred Stock
set forth opposite such Holder’s name on Exhibit A, free and clear of any right
or Encumbrance other than restrictions under the Securities Act and applicable
state securities laws.  Other than the transactions contemplated by this
Agreement, there is no outstanding vote, plan, pending proposal, or other right
of any person to acquire all or any of the shares of Series A-2 Preferred Stock
set forth opposite such Holder’s name on Exhibit A.  “Encumbrances” shall mean
any security or other property interest or right, claim, lien, pledge, option,
charge, security interest, contingent or conditional sale, or other title claim
or retention agreement, interest or other right or claim of third parties,
whether perfected or not perfected, voluntarily incurred or arising by operation
of law, and including any agreement (other than this Agreement) to grant or
submit to any of the foregoing in the future.

 
-2-

--------------------------------------------------------------------------------

 

(f) Independent Investment.  Except as may be disclosed in any filings by a
Holder with the Securities and Exchange Commission, Holder has not agreed to act
with any other holder of any Company securities for the purpose of acquiring,
holding, voting or disposing of any Company securities for purposes of Section
13(d) under the Securities and Exchange Act of 1934, as amended, and each Holder
is acting independently.  The decision of each Holder pursuant to this Agreement
has been made by such Holder independently of any other Holder and independently
of any information, materials, statements or opinions as to the business,
affairs, operations, assets, properties, liabilities, results of operations,
condition (financial or otherwise) or prospects of the Company or of its
subsidiaries which may have been made or given by any other Holder or by any
agent or employee of any other Holder, and no Holder or any of its agents or
employees shall have any liability to any Holder (or any other person) relating
to or arising from any such information, materials, statements or opinions.
 
5. Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to each Holder, and covenants for the benefit of each
Holder, as follows:
 
(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.
 
(b) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(c) The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree (including federal and state securities laws and regulations),
judgment or order by any court, federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company, or any
of its material properties or assets or (iii) result in the creation or
imposition of any material lien, charge or encumbrance upon any material
property or assets of the Company or any of its subsidiaries pursuant to the
terms of any agreement or instrument to which any of them is a party or by which
any of them may be bound or to which any of their property or any of them is
subject, except in the case of clauses (i)(B), (ii)(except with respect to
federal and state securities laws) or (iii), for any such conflicts, breaches,
or defaults or any liens, charges, or encumbrances which would not have a
Material Adverse Effect.

 
-3-

--------------------------------------------------------------------------------

 

(d) There is no action, suit, claim, investigation or proceeding pending or, to
the knowledge of the Company, threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant thereto.  There is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company or any subsidiary, or any of their
respective properties or assets which, if adversely determined, is reasonably
likely to result in a Material Adverse Effect.
 
(e) The Company is not a party to, and its executive officers have no knowledge
of, any agreement restricting the voting or transfer of any shares of the
capital stock of the Company.  The Company has furnished or made available to
the Holders true and correct copies of the Company’s certificate of
incorporation as in effect on the date hereof, and the Company’s bylaws as in
effect on the date hereof.
 
6. Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided, however, that
the Company shall pay the reasonable legal fees of a single law firm and
expenses (exclusive of disbursements and out-of-pocket expenses) incurred
collectively by the Holders in connection with the preparation, negotiation,
execution and delivery of this Agreement and the other transaction documents.
 
7. Indemnification.
 
(a) The Company hereby agrees to indemnify and hold harmless each Holder and its
officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all losses, claims, damages, liabilities and
reasonable expenses (collectively “Claims”) incurred by each such person in
connection with defending or investigating any such Claims, whether or not
resulting in any liability to such person, to which any such indemnified party
may become subject, insofar as such Claims arise out of or are based upon any
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement.
 
(b) Each Holder hereby agrees to indemnify and hold harmless the Company and its
officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all Claims incurred by each such person in connection
with defending or investigating any such Claims, whether or not resulting in any
liability to such person, to which any such indemnified party may become
subject, insofar as such Claims arise out of or are based upon any breach of any
representation, warranty, covenant or agreement made by such Holder in this
Agreement.
 
8. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction.  Each of the parties consents
to the exclusive jurisdiction of the Federal courts whose districts encompass
any part of the County of New York located in the City of New York in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such
jurisdictions.  Each party waives its right to a trial by jury.  Each party to
this Agreement irrevocably consents to the service of process in any such
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at its address set forth herein.  Nothing herein
shall affect the right of any party to serve process in any other manner
permitted by law.
 
9. Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 9),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.

 
-4-

--------------------------------------------------------------------------------

 
 
(a) if to the Company:
 
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attention: President
Tel. No.: (312) 235-3888 x2044
Fax No.:  (973) 391-1904
 
and
 
General Counsel
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Tel. No.: (312) 235-3888 x 2087
Fax No.: (973) 556-1272
 
with a copy to:
 
Gibbons P.C.
One Gateway Center
Newark, New Jersey 07102
Attn: Frank Cannone, Esq.
Tel. No.: (973) 596-4500
Fax No.:  (973) 639-8340
 
(b) if to the Holders:
 
At the address of such Holder set forth on Exhibit A to this Agreement;
 
with a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste, Esq.
Tel. No.: (212) 715-9100
Fax No.: (212) 715-8000


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.

 
-5-

--------------------------------------------------------------------------------

 


10. Confidentiality. Each Holder acknowledges and agrees that the existence of
this Agreement and the information contained herein and in the Exhibits hereto
(collectively, “Confidential Information”) is of a confidential nature and shall
not, without the prior written consent of the Company, be disclosed by such
Holder to any person or entity, other than such Holder’s personal financial and
legal advisors for the sole purpose of evaluating an investment in the Company,
and that it shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the subject matter of this
Agreement.  Notwithstanding the foregoing, a Holder may use or disclose
Confidential Information to the extent Holder is legally compelled to disclose
such Confidential Information, provided, however, that prior to any such
compelled disclosure, Holder shall give the Company reasonable advance notice of
any such disclosure and shall cooperate with the Company in protecting against
any such disclosure and/or obtaining a protective order narrowing the scope of
such disclosure and/or use of the Confidential Information. Each Holder further
acknowledges and agrees that the information contained herein and in the other
documents relating to this transaction may be regarded as material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company.  Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
each Holder shall not purchase or sell any securities of the Company, or
communicate such information to any other person.  The Company shall also file
with the Securities and Exchange Commission a Current Report on Form 8-K (the
“Form 8-K”) describing the material terms of the transactions contemplated
hereby as soon as practicable following the closing of the sale of the Series B
Preferred Stock, but in no event more than two (2) Trading Days following such
date, which Form 8-K shall be subject to prior review and comment by the
Holders.  "Trading Day" means any day during which The New York Stock Exchange
shall be open for business.
 
11. Entire Agreement.  This Agreement and the other agreements contemplated
hereby constitute the entire understanding and agreement of the parties with
respect to the subject matter hereof and supersedes all prior and/or
contemporaneous oral or written proposals or agreements relating thereto all of
which are merged herein.  This Agreement may not be amended or any provision
hereof waived in whole or in part, except by a written amendment signed by all
of the parties hereto.
 
12. Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
-6-

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO SERIES A-2 PREFERRED CONSENT AGREEMENT]


 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 


 

 
GLOWPOINT, INC.
 
By:    ________________________
Name:
Title:
 
 
Holder:
 
By:     ________________________
Name:
Title:



 
